DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 03/22/2021, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(a) of claim 45 as failing to comply with the written description requirement, and the rejection under 35 U.S.C. 103 of claims 25-28, 31, 33-41, and 46 as being unpatentable over Kim Dong Ha et al. (KR 2011/0066766 A1) and further in view of Lee Joo Dong et al. (KR 2014/0043224 A), and claims 25, 27, 30, 32, and 33-46 as being unpatentable over Kim Dong Ha et al. (KR 2011/0066766 A) in view of Kim et al. (WO 2011/055932 A1).
The nonstatutory double patenting rejection of claims 25, 27, 30, 32-33, 39, and 45-46 over claims 1-4, 7-8, 11-, 13-14, and 16-17 of Baek et al (US Patent Application number 2012/0217492) in view of Kim Dong Ha (KR 2011/0066766 A) is withdrawn.
	Claims 25, 35-38, and 42-44 have been amended.
	No claims have been added.
	Claims 1-24, 34, and 45-46 have been cancelled.
	Claims 25-33 and 35-44 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 25 is objected to because of the following informalities:  the number “6)” has been eliminated, but the subsequent numbers “7)” and “8)” have not been updated. Please renumber the requirements so they are in successive order.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-29, 31, 33, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (WO 2016/013875 A).
With respect to claim 25, Jun discloses an organic electric element comprising a first electrode (anode), a second electrode (cathode), and an organic material (organic layer) formed between the first and second electrode, wherein the organic material layer comprises an emitting layer (light-emitting layer, paragraph 10), wherein the emitting layer is a phosphorescent light emitting layer (paragraph 202, lines 1-2) comprising a first host compound represented by instant Formula 1 (Jun Formula 3, paragraph 21), and a second host compound represented by Formula 25 (Jun Formula 2, paragraph 16)(paragraph 10).
Jun gives a preferred embodiment of the compound of Formula 3, H3-2 (page 58), which is pictured below.

    PNG
    media_image1.png
    351
    207
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula 1 when Ar1 is a C6 aryl group, L1 is a C6 arylene group, n is 1, Ar2 and Ar3 are a C12 aryl group, and a and b are zero so that R1 and R2 are not present.
Jun also gives a preferred embodiment of the compound of Formula 2, H2-388 (page 56), which is pictured below.

    PNG
    media_image2.png
    213
    136
    media_image2.png
    Greyscale

This compound meets the requirements of instant Formula 25 when L2 is a C6 arylene group, Ar4 is a C3 heterocyclic group, rings A and B are a C6 aryl group, and c, d, and e are zero, so that R3, R4, and R5
Jun includes each element claimed, with the only difference between the claimed invention and Jun being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination of host materials from each of the finite lists of possible combinations to arrive at the claimed invention since the combination of elements would have yielded the predictable result of an organic electroluminescent device having high efficiency and long lifespan (paragraph 30), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 26, Jun teaches the organic electric element of claim 25, and the first host compound represented by Formula 1, comprises a compound represented by Formula 4, as can be seen above.
With respect to claim 27, Jun teaches the organic electric element of claim 25, and L1 and L2 are selected as A-1, when a’, c’, and d’ are zero, and R6 and R7 are not present, as can be seen above.
With respect to claim 28, Jun teaches the organic electric element of claim 26, and the first host compound represented by Formula 1 is represented by Formula 6 when a’ is zero, and R6 is not present, as can be seen above.
With respect to claim 29, Jun teaches the organic electric element of claim 25, as discussed above. A person of ordinary skill in the art would recognize that the example given in claim 25 is derived from Formula 3 of Jun, which is pictured below.

    PNG
    media_image3.png
    384
    529
    media_image3.png
    Greyscale

The example discussed in claim 25 above is formed when A3 is a C6 aryl group (paragraph 23), L2 is a C12 arylene group (paragraph 24), l is zero (paragraph 25), and R3 and R4 are C6 aryl groups (paragraph 26, lines 1-4).
A person having ordinary skill in the art would also recognize that Jun teaches that R1 may be linked to adjacent substituents to form a polycyclic aromatic ring (paragraph 26, lines 9-11).
This would form the compound pictured below.

    PNG
    media_image4.png
    661
    688
    media_image4.png
    Greyscale

This compound meets the requirements of Formula 10 of the instant claim when R1, R2, Ar1, Ar2, Ar3, a and b are the same as defined in claim 25.
Jun includes each element claimed, with the only difference between the claimed invention and Jun being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent device having high efficiency and long lifespan (paragraph 30),  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 31, Jun teaches the organic electric element of claim 25, and n is 1, as discussed above.
With respect to claim 33, Jun teaches the organic electric element of claim 25 and the first host compound represented by Formula 1 comprises a compound represented by Formula 23 when R1, R2, L1, Ar1, Ar2, a, b, and n are the same as defined in claim 25, f and g are 0, R9 and R10 are not present, Y is CR’R”, and R’ and R” are C1 alkyl groups.
With respect to claim 35, Jun teaches the organic electric element of claim 25, and A and B in Formula 25 are selected as B-1, which is a benzene group when Z4 to Z7 are CR’, and R’ is a hydrogen atom.
With respect to claim 36, Jun teaches the organic electric element of Claim 25, as discussed above. A person of ordinary skill in the art would recognize that the example given in claim 25 is derived from Formula 2 of Jun, which is pictured below.

    PNG
    media_image5.png
    260
    269
    media_image5.png
    Greyscale

The example discussed in claim 25 above is formed when Ma represents a substituted nitrogen-containing 6-membered heteroaryl (paragraph 18), La represents an unsubstituted C6 
A person having ordinary skill in the art would also recognize that Jun teaches that Xe and Xf, which are analogous to instant R4, may be linked to form a polycyclic aromatic ring (paragraph 20, lines 1 and 9-10). 
This would form the compound pictured below.

    PNG
    media_image6.png
    477
    325
    media_image6.png
    Greyscale

This compound meets the requirements of the instant claim because an aromatic ring is formed at a position analogous to instant R4 in the compound of Formula 25.
Jun includes each element claimed, with the only difference between the claimed invention and Jun being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 37, Jun teaches the organic electric element of Claim 25, as discussed above. A person of ordinary skill in the art would recognize that the example given in claim 25 is derived from Formula 2 of Jun, which is pictured below.

    PNG
    media_image5.png
    260
    269
    media_image5.png
    Greyscale

The example discussed in claim 25 above is formed when Ma represents a substituted nitrogen-containing 6-membered heteroaryl (paragraph 18), La represents an unsubstituted C6 arylene (paragraph 19), and Xh and Xg are linked for form a substituted C7 polycyclic aromatic ring system (paragraph 20, lines 1 and 9-10). 
A person having ordinary skill in the art would also recognize that Jun teaches that Xe and Xf, which are analogous to instant R4, may be linked to form a polycyclic aromatic ring (paragraph 20, lines 1 and 9-10). 
This would form the compound pictured below.

    PNG
    media_image6.png
    477
    325
    media_image6.png
    Greyscale

This compound meets the requirements of formula 39 of the instant claim when Ar4, X2, R3, R4, R5, L2, c, d, and e are the same as defined in claim 25.
Jun includes each element claimed, with the only difference between the claimed invention and Jun being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent device having high efficiency and long lifespan (paragraph 30), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 38, Jun teaches the organic electric element of claim 25, and the second host compound represented by Formula 25 comprises the compound represented by 3, R4, R5, Ar4, L2, c, d, e, A, B, R’, and R” are the same as defined in claim 25, as discussed and pictured above.
With respect to claim 39, Jun teaches the organic electric element of claim 25, and the first host compound represented by Formula 1 is identical to instant Formula 2-5.
With respect to claim 40, Jun teaches the organic electric element of Claim 25, as discussed above. A person of ordinary skill in the art would recognize that the example given in claim 25 is derived from Formula 2 of Jun, which is pictured below.

    PNG
    media_image5.png
    260
    269
    media_image5.png
    Greyscale

The example discussed in claim 25 above is formed when Ma represents a substituted nitrogen-containing 6-membered heteroaryl (paragraph 18), La represents an unsubstituted C6 arylene (paragraph 19), and Xh and Xg are linked for form a substituted C7 polycyclic aromatic ring system (paragraph 20, lines 1 and 9-10). 
A person having ordinary skill in the art would also recognize that Jun teaches that La may represent a single bond (paragraph 19), and that Xe and Xf, which are analogous to instant R4, and Xa and Xb which are analogous to instant R3, may be linked to form a polycyclic aromatic rings (paragraph 20, lines 1 and 9-10). Jun also teaches that the polycyclic aromatic 
This would form the compound pictured below.

    PNG
    media_image7.png
    362
    316
    media_image7.png
    Greyscale

This compound is identical to compound 3-15 of the instant claim.
Jun includes each element claimed, with the only difference between the claimed invention and Jun being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic electroluminescent device having high efficiency and long lifespan (paragraph 30), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 41, Jun teaches the organic electric element of claim 24, and the emitting layer is a phosphorescent light emitting layer (paragraph 202, lines 1-2).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a phosphorescent light emitting layer in the claimed organic electric element as Jun teaches the device has a phosphorescent dopant.	

Claims 30, 32, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (WO 2016/013875 A) as applied to claims 25-29, 31, 33, and 35-41 above, and further in view of Kim et al. (WO 2011/055932 A2, using US 2012/0217492 A1 as an official translation and for references).
With respect to claim 30, Jun teaches the organic electric element of claim 25, as discussed above, however, Jun does not teach that the first host compound represented by Formula 1 comprises a two arylamine moieties.
Kim teaches a carbazole derivative with two substituted tertiary amines for use in the light-emitting layer of an electroluminescent device (paragraph 0006, lines 1-8). Kim teaches that when a carbazole derivative in which two tertiary amines are substituted can perform various roles in an organic electronic device and when it is employed in an organic electronic device, it is possible to achieve device efficiency increase, deriving voltage reduction, life span prolongation, and stability in crease (paragraph 0011).
One preferred embodiment of this compound is example 1-3, which is given on page 75, and pictured below.

    PNG
    media_image8.png
    465
    501
    media_image8.png
    Greyscale

As can be visualized, example 1-3 meets the requirements of the instant claims. It should also be noted that this compound is the same as preferred embodiment 1-60 in claim 39. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the compound of Jun to have two aryl amine moieties in order to form a carbazole derivative with two tertiary amine moieties that, when employed in an organic electronic device, result in device efficiency increase, deriving voltage reduction, life span prolongation, and stability increase (paragraph 0011), as taught by Kim.
With respect to claim 32, Jun teaches the organic electric element of claim 25, however, Jun does not teach that n is 2 in Formula 1. 
Kim teaches a carbazole derivative with two substituted tertiary amines for use in the light-emitting layer of an electroluminescent device (paragraph 0006, lines 1-8). Kim teaches that when a carbazole derivative in which two tertiary amines are substituted can perform various roles in an organic electronic device and when it is employed in an organic electronic device, it is possible to achieve device efficiency increase, deriving voltage reduction, life span prolongation, and stability in crease (paragraph 0011).
One preferred embodiment of this compound is example 1-3, which is given on page 75, and pictured below.

    PNG
    media_image8.png
    465
    501
    media_image8.png
    Greyscale

As can be visualized, example 1-3 meets the requirements of the instant claims. It should also be noted that this compound is the same as preferred embodiment 1-60 in claim 39. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the compound of Jun to have two aryl amine moieties (n=2) in order to form a carbazole derivative with two tertiary amine moieties that, when employed in an organic electronic device, result in device efficiency increase, deriving voltage reduction, life span prolongation, and stability increase (paragraph 0011), as taught by Kim.
With respect to claims 42-44, Jun teaches the organic electric element of claim 25, as discussed above, however, Jun does not teach that the compound represented by Formula 1 and by Formula 25 are present in a mixed ratio according to the instant claims.
Kim also teaches the wavelength of the light-emitting material is a result effective variable of the concentration of the dopant within a host/dopant system in the light emitting layer of the electric element. Kim teaches that the wavelength of the host is shifted according to the 
For example, during the measurement of a green host, an emitting layer doped with 7% BD-052X and an emitting material was applied (paragraph 0188, lines 6-10), and in another device, a phosphorescent material was deposited to film-form an emitting layer which comprised 10% concentration of Ir(ppy)3 (paragraph 0189, lines 1-6).
This demonstrates that different dopant/host systems require different ratios and that the concentrations/ratios are result effective variables.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine what ratio works best for a given host/dopant system in order to achieve a particular wavelength. Particularly as the claims are drawn to a ratio of two compounds in a host/dopant system, and specifically claims 42 and 43 are drawn towards a host/dopant system in the amount of 1:9, which is 10%, it would have been obvious to a person of ordinary skill in the art to optimize the concentrations in the claimed ratios and arrive at the claimed invention in order to achieve the desired light emission wavelength. See MPEP 2144.05 (II). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786